 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DAVID GOLDSTINE,                                 CASE NO. C18-1164 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          FEDEX FREIGHT INC, et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Plaintiff has filed his “Third Motion to Compel Discovery Responses and for Attorney’s

19   Fees.” Dkt. No. 43. Although the accompanying Declaration of Ada K. Wong indicates that

20   Plaintiff’s counsel met and conferred with Defendants’ counsel following an initial failure to

21   respond to the Third Set of Discovery Requests (see Dkt. No. 44, Declaration of Wong, ¶ 3),

22   there is no indication that, following the due date for responses to the Third Set of Discovery

23

24


     MINUTE ORDER - 1
 1   Requests and an alleged failure to respond, there was a meet and confer “in an effort to resolve

 2   the dispute without court action.” LCR 37(a)(1).

 3          The motion is hereby STRICKEN. The parties are ordered to meet and confer in

 4   conformity with LCR 37(a)(1). Should that meet and confer prove unsuccessful in resolving the

 5   dispute, the parties are ordered to file a motion to compel in the unified format specified in LCR

 6   37(a)(2).

 7

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Filed May 31, 2019.

10
                                                    William M. McCool
11                                                  Clerk of Court

12                                                   s/Paula McNabb
                                                     Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
